                                   CAUSE NO. 2019-19321

 JANE DOE on behalf of M.F.,                   §                 IN THE DISTRICT COURT
      Plaintiff,                               §
                                               §
 v.                                            §                  HARRIS COUNTY, TEXAS
                                               §
 HARRIS COUNTY PRECINCT SIX                    §
 CONSTABLE SYLVIA TREVINO, ET                  §                  281st JUDICIAL DISTRICT
 AL.
     Defendants.

                  NOTICE OF FILING OF NOTICE OF REMOVAL

       To:    Plaintiff, Jane Doe, by and through her attorney of record, U.A. Lewis, The
              Lewis Law Group, PLLC, P.O. Box 27353, Houston, Texas 77227, email:
              myattorneyatlaw@gmail.com

              Marilyn Burgess, District Clerk of Harris County, Texas

       You are hereby notified that on the 9th day of April, 2019, the Notice of Removal of

this cause, a true and correct copy of which is attached hereto, was filed in the United States

District Court for the Southern District of Texas, Houston Division. The cause was

docketed as Civil Action No. 4:19-CV-1297.

                                           Respectfully submitted,

                                           VINCE RYAN
                                           HARRIS COUNTY ATTORNEY

                                           /s/ Laura Beckman Hedge
                                           Laura Beckman Hedge
                                           Assistant County Attorney
                                           State Bar No. 00790288
                                           1019 Congress, 15th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 274-5137
                                           Facsimile: (713) 755-8924
                                           laura.hedge@cao.hctx.net
                                           ATTORNEY FOR DEFENDANTS
                                       HARRIS COUNTY CONSTABLE SYLVIA
                                       TREVINO & HARRIS COUNTY

                          CERTIFICATE OF SERVICE

     I hereby certify that on April 9, 2019, a true and correct copy of the foregoing
document was served by email, facsimile and/or certified mail to:

Attorneys for Plaintiff
U.A. Lewis
The Lewis Law Group, PLLC
P.O. Box 27353
Houston, Texas 77227
Email: myattorneyatlaw@gmail.com

Debra V. Jennings
Law Office of Debra V. Jennings
6140 Hwy 6 # 269
Missouri City, Texas 77459
Email: lawyerdvj@yahoo.com




                                       /s/ Laura Beckman Hedge
                                       Laura Beckman Hedge
                                       Assistant County Attorney




                                         2
